Fourth Court of Appeals
                                    San Antonio, Texas
                                          JUDGMENT
                                       No. 04-21-00327-CV

  NETFLIX, INC.; Netflix Worldwide Entertainment, LLC; Kyoko Miyake; Sarit G. Work;
Samantha Knowles; Kate Gill; Jigsaw Productions, LLC; Muddy Waters Productions LLC; Alex
  Gibney; Philip Ross; Jo Ann Rivera; Laura A. Martinez; Brittany A. Martinez; Michelle C.
                              Martinez; and Jose H. Martinez,
                                        Appellants

                                                 v.

                                         Tonya BARINA,
                                            Appellee

                   From the 285th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2021CI04501
                        Honorable Cathleen M. Stryker, Judge Presiding

         BEFORE JUSTICE ALVAREZ, JUSTICE RIOS, AND JUSTICE WATKINS

        In accordance with this court’s opinion of this date, we affirm the trial court’s judgment. We
tax costs of court for this appeal against the Media Appellants (Netflix, Inc.; Netflix Worldwide
Entertainment, LLC; Kyoko Miyake; Sarit G. Work; Samantha Knowles; Kate Gill; Jigsaw
Productions, LLC; Muddy Waters Productions LLC; and Alex Gibney).

       SIGNED August 31, 2022.


                                                  _____________________________
                                                  Patricia O. Alvarez, Justice